954 F.2d 724
NOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Stanley BOSWELL, Plaintiff-Appellant,v.Lou MYERS;  Steven Andrew;  Michigan Department ofCorrections, Defendants-Appellees.
No. 91-1772.
United States Court of Appeals, Sixth Circuit.
Feb. 10, 1992.

Before MERRITT, Chief Judge, and NATHANIEL R. JONES and BATCHELDER, Circuit Judges.

ORDER

1
Stanley Boswell, a pro se Michigan prisoner, appeals a district court order dismissing his civil rights complaint filed pursuant to 42 U.S.C. § 1983 (1988).   This case has been referred to a panel of the court pursuant to Rule 9(a), Rules of the Sixth Circuit.   Upon examination, this panel unanimously agrees that oral argument is not needed.   Fed.R.App.P. 34(a).


2
Seeking monetary, declaratory, and injunctive relief, Boswell sued the defendants in state court, alleging that they improperly served him "food loaf."   The defendants subsequently removed the case to federal district court.   The district court granted the defendants' motion to dismiss, holding that Boswell's claims were barred by the doctrine of res judicata.   Boswell has filed a timely appeal.   In his brief, he seeks to proceed in forma pauperis on appeal and requests the appointment of counsel.


3
Upon review, we affirm the district court's judgment.   The district court properly determined that Boswell's present complaint was barred by the doctrine of res judicata, because a final judgment on the merits between the same parties on the same cause of action had previously been rendered.   See White v. Colgan Elec. Co., 781 F.2d 1214, 1216 (6th Cir.1986).


4
Accordingly, we deny Boswell's request to proceed in forma pauperis and his request for the appointment of counsel, and affirm the judgment for the reasons set forth in the district court's order filed on June 10, 1991.   Rule 9(b)(3), Rules of the Sixth Circuit.